DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 9, 10 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by West et al (US Pub. No. 2008/0215456 ).   
	As per claims 1, 9 and 15, West et al disclose a system, method and computer program product
for facilitating the buying and selling of items/goods posted by a seller at a third party merchant site. See
the abstract of West et al. Accordingly, West et al disclose all the claimed invention. Particularly, West
et al disclose :
one or more processors (figures 1 and 2);
receiving media from a seller (see paragraphs [0019]  and  [0029] of West et al);
	analyzing the media to identify a product offered by the seller (see also paragraphs [0019] ,  [0029] and [0043] of West et al;
	associating, using image recognition, the identified product to a known product in a database (see paragraphs, and providing a webpage comprising the known product and an option (See paragraphs [0023]  -  [0024]  of West et al.) associated with the known product (See paragraphs [0042]  - [0043] and  -  [0044]   of  West et al);
	receiving a selection of the option (see paragraphs  [0042]  and   [0073]  -  [0074]   of  West et al.);
	providing for display a product associated with the selected option.  See paragraphs [0023]  [0024]  of West et al.

As per claims 2 and 16, West et al disclose: comprising:
	obtaining a location of the seller (see paragraph [0070]  of  West et al, and searching for information for similar products offered by a third-party marketplace  (see paragraphs [0019], [0042]  and  [0063]  of  West et al.).

As per claim 3, West et al disclose providing the information for the similar products to the seller to inform the seller of an existing supply of the similar products offered by the third-party marketplace.  See paragraphs [0063]  and  [0042]  of  West et al.

Claim 10 recites all the limitations contained in claims 2 and 3 and therefore are rejected under a similar ratioale.

As per claim 5, West et al teach the media is one of an image or audio/visual media.  See paragraph [00049]  of  West et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6-8, 11-14 and  17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (US Pub. No. 2008/0215456 ).   
As per claims 4, 11 and 17-18, West et al do not explicitly state: 
	receiving a selection of the product associated with the selected option; and providing for presentation additional options for the product associated with the selected option.  West et al teach that any types of products or goods or services may be sold using their system and method.  West et al further refers to obtaining vehicle information from Kelly Bluebook.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made in order to allow a seller or customer to add or select options so that a user purchasing a vehicle may have a wide choice of selections of features or options as it relates to a specific car class, type make or model.  The motivation would have been to enlarge the choices of customers purchasing a particular item or product.

As per claims 6-7, 12-13, and 19, West et al teach providing and  associating, using image recognition, the identified product to known products in the database.  See paragraphs [0042], [0043]  and [0050]. 
	providing options; and displaying the known products as a list, wherein the product is selectable
from the list of known products would have been obvious to one of ordinary skill in the art to do in order to allow a seller or customer to add or select options so that a user purchasing a vehicle may have a wide choice of selections of features or options as it relates to a specific car class, type make or model.  The motivation would have been to enlarge the choices of customers purchasing a particular item or product. .

As per claims 8, 14 and 20, West et al teach upon selecting the product from the list of known products, the method further comprises: providing a brand associated with the selected product (See paragraphs [0064]  and [0079]  of West et al.) ; and providing other products associated with the brand.  The listing of products are discussed above.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claims 1 and 15 are directed to a method.  Claim 9 is directed to a system.  Each of the claims falls under one of the four statutory classes of invention.  
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claim 1 as an example recites :
receiving media from a seller;
analyzing the media to identify a product offered by the seller;

associating, using image recognition, the identified product to a known product in a database;
providing a webpage comprising the known product and an option associated with the known product;
receiving a selection of the option; and
providing for display a product associated with the selected option.

Functions of analyzing and associating involve generic computer functions.  A function of receiving involves a data gathering function.  A function of providing for  displaying involves an insignificant post solution activity.    

As per claim 2, claim 2 recites: obtaining a location of the seller, and searching for information for similar products offered by a third-party marketplace. Function of obtaining involves a data gathering function.

Claim 3 recites providing the information for the similar products to the seller to inform the seller of an existing supply of the similar products offered by the third-party marketplace.  A function of providing involves an insignificant post solution activity.

Claim 4 recites receiving a selection of the product associated with the selected option; and providing for presentation additional options for the product associated with the selected option.  Presenting data involves insignificant post solution activity.

Claim 5 recites the media is one of an image or audio/visual media which is merely a description of an item as such is a function or structure.

Claims 6-9 recite functions of associating, providing and displaying which are business functions and/or may be associated with a generic computer function.
 
Furthermore, the claimed concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

The judicial exception is not integrated into a practical application.  In particular, the claimed “processor” and “server machine” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claimed processor and server machine are also seen as generic computer component storing data performing generic functions without an inventive concept as such do not amount to significantly more than the abstract idea.  The claimed processor and server machine are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.

The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination, the elements do not add anything more than the elements analyzed individually.  Therefore the claims do not amount to significantly more than the abstract idea itself. 

Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed  invention so as to provide an improvement to another technology or technical field, an improvement to  the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an  abstract idea to a particular technological environment.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an  improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. 	 
Accordingly, claims 1, 9 and 15 are directed to an abstract idea.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


November 19, 2022